DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in the prior 371 international Application No. PCT/US2020/017868, filed February 12, 2020, and names the inventor or at least one joint inventor named in the prior application.  Accordingly, this application may constitute a continuation.  The benefit of the filing date of the prior application is acknowledged, pursuant to 35 U.S.C. 119, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b)
Regarding Claims 1, 10, and 19,
These three independent claims all recite “specified period of time.”  However, there is nothing disclosed about that period.  The specification discloses as follows:
In some implementations, the throttling system retrieves the specified time period
(e.g., from memory). The time period can have various durations, for example, thirty minutes, one hour, three hours, or another suitable time period. At 208, the throttling system determines that the second application has also generated a second notification during the specified time period. In this example, the first application can have a higher level of relative importance than the second application. As described above, the throttling system receives notifications generated by applications installed on the electronic device. Those notifications can include an identifier of the application. Based on the identifier, the throttling system can identify the application that generated the notification. Specification, paragraph [0028], emphasis added.

Since no specific time period is disclosed and there is no indication of which entity does the specifying, the recitation of the “specified period of time” is not consistent with the specification, and a person of ordinary skill in the art would not understand how the time is determined.
Regarding Claims 2-9, 11-18, and 20-26,
Because the claims depend from rejected base claims, they are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 10-11, 14, 19-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shiplacoff et al. (US 2013/0346882 A1, hereinafter referred to as Shiplacoff) in view of Ali et al. (US 2017/0083165 A1, hereinafter referred to as Ali).
Regarding Claims 1, 10, and 19,
Shiplacoff teaches:
“obtaining a set of priorities that specifies, for each particular application among a plurality of applications installed on a user device and enabled for application alerting, a relative importance of that particular application among the plurality of applications” (paragraphs [0005], [0036]; fig 1, elements 18B, 18F).  [A computing device receives an indication of a first notification and an indication of a second notification, and determines a respective priority level associated with each of the first and second notifications ([0005]).  The graphical indication of lower priority e-mail notifications 18F, such as corporate advertising, promotional, and/or spam e-mails is unexpanded, while high priority level email notifications 18B, such as for e-mail from a user recipient's supervisor, spouse, important friend trigger the generation and display of the expanded graphical indications.]  (NOTE: The display shown in figure 1 is equivalent to the “application alerting,” and the expansion level on the screen represents the “set of priorities” and “relative importance of that particular application.”)
“throttling application alerts presented by the user device for notifications generated by the plurality of applications based on the relative importance of each particular application as specified by the set of priorities” (paragraphs [0054], [0038]; fig 1, elements 10, 18, 22, 24).  [Notification service module 22 determines a priority level associated with one or more notifications 18 received from applications 24, in which priority level indicates a measure of importance of one of notifications 18  in comparison to other notifications 18 and/or relative to predicted user interest ([0054]).  Notification service module 22 can determine to ignore or otherwise cause computing device 10 to suppress notification 18A from alerting a user ([0038]).]  (NOTE: The ignoring or suppressing notifications are equivalent to “throttling application alerts,” and the priority level with respect to the measure of importance of one of notifications represents the “relative importance of each particular application as specified by the set of priorities.”)
“determining that a first application having a higher level of relative importance than a second application has generated a first notification” (paragraph [0054]; fig 1, elements 18A, 18D, 18E, 22).  [A high priority notification represents a notification
from a text messaging application, since notification service module 22 determines that a user likely finds notifications similar to notification 18A to be important to the
user, while a lower priority notification can represent a notification from one or more game applications, since notification service module 22 determines that a user likely does not normally consider these notifications, such as 18D and 18E, to be of high importance.]  (NOTE: The application associated with high priority notification 18A is equivalent to the “first application,” and the application associated with low priority notifications 18D and 18E to the “second application.”)
“determining that the second application has also generated a second notification during the specified time period” (paragraph [0056]; fig 1, elements 18D-18F, 20, 22).  [A lesser priority notification may cause notification service module 22 to send information that includes only a first content portion within the graphical indication of the
notification, as shown by the graphical indication of notifications 18D-18F to UI module 20.]  (NOTE: Any of the notifications 18D-18F are equivalent to the “second notification.”)
“generating, by the user device, an application alert for the first notification, but not the second notification, based on (i) the first application having a higher level of relative importance than the second application” (paragraphs [0036], [0038]; fig 1, elements 10, 18A, 18B, 18F,  22, 24).  [An e-mail application generates a high priority level email notification 18B in response to receiving an e-mail from a user recipient's supervisor, spouse, important friend, and the like, whereas a different e-mail application generates a low priority level e-mail notification 18F in response to receiving corporate advertising, promotional, and/or spam e-mails ([0036]).  Notification service module 22 performs functions associated with receiving, managing, and otherwise handling some, or all, of notifications 18, that are generated by applications 24, and can also determine to ignore or otherwise cause computing device 10 to suppress notification 18A from alerting a user ([0038]).]   (NOTE: The e-mail application handling messages from a user recipient's supervisor, spouse, important friend is equivalent to the “first application having a higher level of relative importance.”)
	 “presenting, by the user device, the generated application alert for the first notification” (paragraphs [0038], [0039]; fig 1, elements 10, 16, 18, 20, 22, 24).  [Notification service module 22 performs functions associated with receiving, managing, and otherwise handling some, or all, of notifications 18 that are generated by applications 24 ([0038]).  In addition to handling notifications 18, notification service module 22 may send information and commands to user interface (UI) module 20 that cause computing device 10 to present notification center 16 ([0039]).]  
“A system, comprising control circuitry” as recited in Claim 10 (paragraph [0159]). 
“A non-transitory computer storage medium encoded with a computer program, the program comprising instructions that when executed by data processing apparatus cause the data processing apparatus to perform operations” as recited in Claim 19 (paragraph [0158]).
Shiplacoff does not teach:
“a first notification during a specified time period.”
“(ii) the first notification and the second notification both being generated during the specified time period.”
Ali teaches:
“a first notification during a specified time period” (paragraph [0018]).  [A first notification of the notifications to at least one device of the one or more devices in a first period of time.]
“(ii) the first notification and the second notification both being generated during the specified time period” (paragraph [0018]).  [A first notification of the notifications to at least one device of the one or more devices in a first period of time, and a second notification is sent to the at least one device in the second period of time.]  (NOTE: The term “specified time period” has not been definitively disclosed in the specification, and therefore, the first period and the second period disclosed by Ali combined together are equivalent to the “specified time period.”)
Both Shiplacoff and Ali teach systems which send notifications to users based on an importance of the notification, and those systems are comparable to that of the instant application, which throttles the number of notifications that get presented to the user based on the importance of the sending application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Shiplacoff disclosure, the use of specified time periods for the notifications, as taught by Ali.  Such inclusion would have increased the ability to distinguish the specific time for controlling the notification receipt by the user, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 2, 11, and 20,
Shiplacoff in view of Ali teaches all the limitations of parent Claims 1, 10, and 19.
Shiplacoff teaches:
“obtaining alert target specifying a total number of application alerts that are authorized to be presented …; and determining a portion of the alert target that has been met …, wherein: throttling notifications generated by the plurality of applications further comprises limiting notifications for a remainder of the specified period based on the portion of the alert target that has been met …” (paragraphs [0002], [0056], [0038]; fig 1, elements 10, 18, 18A, 22, 24).  [The quantity of notifications displayed to a user at one time is limited by the size of a screen used to display the notifications, and a limited number of notifications can be displayed at one time ([0002]).  Computing device 10 outputs for display, the graphical indication of the notification including the determined content based at least in part on the priority level, and can only display a limited number of graphical indications of notifications 18 at one time; by presenting either expanded or unexpanded graphical indications of notifications based on priority levels, computing device 10 can ensure the content of higher priority notification 18 is not displaced by the content of lesser priority notifications 18 ([0056]).   Notification service module 22 performs functions associated with receiving, managing, and otherwise handling some, or all, of notifications 18, that are generated by applications 24, and can also determine to ignore or otherwise cause computing device 10 to suppress notification 18A from alerting a user ([0038]).]  (NOTE: The ignoring or suppressing notifications are equivalent to “throttling notifications,” and the limited number of notifications that can be displayed at one time are equivalent to the “alert target specifying a total number of application alerts that are authorized to be presented.”)
Shiplacoff does not teach:
“during/for the specified time period.”
Ali teaches:
“during/for the specified time period” (paragraph [0018]).  [A first notification of the notifications is sent to at least one device of the one or more devices in a first period of time.]   (NOTE: The term “specified time period” has not been definitively defined in the specification.)
Both Shiplacoff and Ali teach systems which send notifications to users based on an importance of the notification, and those systems are comparable to that of the instant application, which throttles the number of notifications that get presented to the user based on the importance of the sending application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Shiplacoff disclosure, the use of specified time periods for the notifications, as taught by Ali.  Such inclusion would have increased the ability to distinguish the specific time for controlling the notification receipt by the user, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 5, 14, and 23,
Shiplacoff in view of Ali teaches all the limitations of parent Claims 1, 10, and 19.
Shiplacoff does not teach:
“determining that third party content provided by a remote system in communication with the user device is authorized for presentation within application alerts generated for the first application.” 
“transmitting, by the user device, a third party content request to the remote system” and “receiving, by the user device, responsive third party content transmitted to the user device by the remote system.”
“wherein: generating an application alert for the first notification comprises combining the responsive third party content and content of the first notification into the application alert” and “presenting the generated application alert comprises presenting the combination of the third party content and the content of the first notification within a display of the user device.”
Ali teaches:
“determining that third party content provided by a remote system in communication with the user device is authorized for presentation within application alerts generated for the first application” (paragraph [0030]; fig. 1, elements 104, 106, 110, 116). [The profile module 116 of the server 110 can receive data associated with access to data associated with one or more users 106 via third party sources and systems such as social networks and professional networks.]  (NOTE: The server is remote from the user via network 104.)
“transmitting, by the user device, a third party content request to the remote system” and “receiving, by the user device, responsive third party content transmitted to the user device by the remote system” (paragraph [0030]; fig. 1, elements 102, 106, 108).  [Users 106 can input data when they set up their profile for interacting with the service provider 102, indicating when they want to receive notifications from third party websites, and individual notifications can be associated with data indicating timing for when an individual notification is recommended to be sent to a device 108.]
“wherein: generating an application alert for the first notification comprises combining the responsive third party content and content of the first notification into the application alert” and “presenting the generated application alert comprises presenting the combination of the third party content and the content of the first notification within a display of the user device” ” (paragraph [0030]; fig. 1, element 106).  [Regarding third party content preferences, users 106 can indicate that they "always" or "never" want to receive notifications associated with a specified content, can specify a preferred delivery mechanism, time, frequency, service provider, application, or website, and can indicate that they prefer to see notifications associated with a specified content, delivery mechanism, time, service provider, application, website, etc. at a predetermined time and/or after an occurrence of an event.]
Both Shiplacoff and Ali teach systems which send notifications to users based on an importance of the notification, and those systems are comparable to that of the instant application, which throttles the number of notifications that get presented to the user based on the importance of the sending application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Shiplacoff disclosure, the use of third party inputs from remote sites for the notifications, as taught by Ali.  Such inclusion would have increased the flexibility of the system for controlling the notification receipt by the user, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 3, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shiplacoff et al. (US 2013/0346882 A1, hereinafter referred to as Shiplacoff) in view of Ali et al. (US 2017/0083165 A1, hereinafter referred to as Ali) and further ) in view of Barbaros (EP 3255539 A1, hereinafter referred to as Barbaros).
Regarding Claims 3, 12, and 21,
Shiplacoff in view of Ali teaches all the limitations of parent Claims 2, 11, and 20.
Shiplacoff does not teach:
“wherein throttling notifications based on the portion of the alert target has been met for the specified period comprises limiting22Attorney Docket No. 16113-8963US1 presentation of application alerts to only those applications that are not assigned to a lowest tier of relative importance when an alert satisfaction score meets a throttle threshold.”
Barbaros teaches:
“wherein throttling notifications based on the portion of the alert target has been met for the specified period comprises limiting22Attorney Docket No. 16113-8963US1 presentation of application alerts to only those applications that are not assigned to a lowest tier of relative importance when an alert satisfaction score meets a throttle threshold” (paragraph [0008]).  [The invention includes the steps of detecting an interaction value representing user inputs in a predefined time, detecting a priority value, wherein the priority value is computed from the interaction value and the predefined time, comparing the determined priority value with a list of pre-set thresholds or pre-set value ranges; each pre-set value or pre-set value range represents a priority level, wherein each priority level suppresses one or more predefined or definable types of notifications in dependency of the determined priority value.]  (NOTE: The term “specified time period” has not been definitively defined in the specification.)
Both Shiplacoff and Barbaros teach systems which send notifications to users based on an importance of the notification, and those systems are comparable to that of the instant application, which throttles the number of notifications that get presented to the user based on the importance of the sending application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Shiplacoff disclosure, the use of specified time periods and thresholds for the notifications, as taught by Barbaros.  Such inclusion would have increased the ability to distinguish the specific time for controlling the notification receipt by the user and to avoid overloading the presentation screen by using a notification threshold, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 6, 15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shiplacoff et al. (US 2013/0346882 A1, hereinafter referred to as Shiplacoff) in view of Ali et al. (US 2017/0083165 A1, hereinafter referred to as Ali) and further in view of Chu et al. (US 2020/0387411 A1, hereinafter referred to as Chu).
Regarding Claims 6, 15, and 24,
Shiplacoff in view of Ali teaches all the limitations of parent Claims 1, 10, and 19.
Shiplacoff teaches:
“receiving the user designations of the relative importance of the plurality of applications through interaction with the user interface elements” (paragraph [0054]).  [The priority level of notifications  received from applications  indicates a measure of importance of one of notifications in comparison to other notifications and/or relative to predicted user interest; the notification service module  is configurable and allows inputs from a user to assign priority levels based on the notification's source.]
“storing the relative importance of the plurality of application in a data store, with entries in the data store specifying each particular application among the plurality of applications and that particular application's relative importance according to the user designations” (paragraphs [0036], [0054], [0065]; fig 1, elements 10, 18B, 18F, 22,  24, 48).  [An e-mail application generates a high priority level email notification 18B in response to receiving an e-mail from a user recipient's supervisor, spouse, important friend, and the like, whereas a different e-mail application generates a low priority level e-mail notification 18F in response to receiving corporate advertising, promotional, and/or spam e-mails ([0036]).  Notification service module 22 is configurable and allow inputs from a user to assign priority levels based on the notification's source ([0054]).  One or more storage devices 48 within computing device 10 stores information for processing during operation of computing device 10, such as store data accessed by one or more applications 24 during execution at computing device 10 ([0065]).]  (NOTE: The e-mail application handling messages from a user recipient's supervisor, spouse, important friend which is assigned a higher priority “according to the user designations” is equivalent to the “particular application's relative importance.” Since the information about “relative importance of the plurality of application” is relevant to the operation of the device it can be stored “in a data store.” )
Shiplacoff does not teach:
“generating an application rating interface that includes user interface elements that enable user designations of the relative importance of the plurality of applications through interaction with the user interface elements.”
Chu teaches:
“generating an application rating interface that includes user interface elements that enable user designations of the relative importance of the plurality of applications through interaction with the user interface elements” (paragraphs [0042], [0053]).  [The client device is configured to monitor contextual information, including the reputation of the application according to a rating from an application store, from internet reviews and the category of the application based on data from an application store ([0042]).  Some contextual information is weighted according to the relative importance or relevance of various information; the policy engine determines the notification protection level by assigning or determining numerical values to the different types of information, including information about an application executing on the client device and/or the contextual information corresponding to the client device, its network, its user and/or its applications ([0053]).]
Both Shiplacoff and Chu teach systems which send notifications to users based on the screen of a client device, and those systems are comparable to that of the instant application, which throttles the number of notifications that get presented to the user on the screen of a client device.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Shiplacoff disclosure, the use of application ratings, as taught by Chu.  Such inclusion would have increased the information available to a user regarding the application being utilized, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shiplacoff et al. (US 2013/0346882 A1, hereinafter referred to as Shiplacoff) in view of Ali et al. (US 2017/0083165 A1, hereinafter referred to as Ali) and further in view of Crocker et al. (WO 2015/055368 A2, hereinafter referred to as Crocker).
Regarding Claims 7 and 16,
Shiplacoff in view of Ali teaches all the limitations of parent Claims 1, 10, and 19.
Shiplacoff teaches:
“preventing presentation of application alerts for a given application when a number of application alerts presented for the given application …” (paragraph [0054]).  [The priority level of notifications  received from applications  indicates a measure of importance of one of notifications in comparison to other notifications and/or relative to predicted user interest; the notification service module  is configurable and allows inputs from a user to assign priority levels based on the notification's source.]
Shiplacoff does not teach:
“the given application meets a stop threshold.”
Crocker teaches:
“the given application meets a stop threshold” (paragraph [0128]).  [When a network element supplies a threshold for a UE, the UE application itself can apply a randomization factor to the threshold; based upon the relative priority of the users, a threshold to stop prefetching is assigned.]  (NOTE: The application’s threshold to stop prefetching is equivalent to the “stop threshold.”)
Both Shiplacoff and Crocker teach systems which send notifications  of network information, and those systems are comparable to that of the instant application, which also sends notifications.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Shiplacoff disclosure, the use of a threshold for stopping network transmissions, as taught by Crocker.  Such inclusion would have provided a less complex way of terminating notifications, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Allowable Subject Matter
Claims 4, 8-9,13, 17-18, 22, and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 4, 13, and 22 all recite “the first notification and the second notification both being generated while the alert satisfaction score meets the throttle threshold.”  The subject matter was not found in the prior art. Claims 8-9, 17-18, and 25-26 depend from Claims 4, 13, and 22 and are also allowable for that reason.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references included in form PTO-892 and not cited in this office action are also relevant to the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698. The examiner can normally be reached M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454